Appellant's attorney has filed another affidavit made by himself in support of his motion for rehearing. We have carefully examined same and while it is an amplification in some respects of the one on file at the time the original opinion herein was *Page 201 
written, it seems to present no additional facts upon which this court might be led to base a different conclusion. We are in the regrettable condition mentioned in the opinion, of having to decide between the affidavit of appellant's attorney on the one hand, and those of the trial judge and his court reporter on the other. We have been unable to conclude that the matter was improperly decided in the original opinion, and the motion for rehearing will be accordingly overruled.
Overruled.